Title: From Thomas Jefferson to Cornelius Coningham, 12 November 1801
From: Jefferson, Thomas
To: Coningham, Cornelius


Sir
Washington Nov. 12. 1801.
If the laws had permitted the application of the public money by way of loan to individuals suffering by unfortunate occurrences, I should have had great pleasure in administering relief against the untoward circumstances which render it desireable to yourself. but not a dollar can be applied but in conformity with an appropriation previously made by law, and rigourously exacted by the accounting officers. indeed your own good judgment will suggest to you how susceptable of abuse would be such a power of disposing of the public money, and how impossible to fix limits to the demands which would present themselves in that shape. these considerations will doubtless be a sufficient apology for the not doing in the present instance what you had deemed might be done. Accept my best wishes for your health & happiness.
Th: Jefferson
